IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

VOHN COOPER,                             NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-3946

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 7, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Vohn Cooper, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Respondent.



PER CURIAM.

      Petitioner is granted a belated appeal of the March 7, 2016, order dismissing

with prejudice defendant’s amended motion for postconviction relief to remedy

manifest injustice issued in Duval County Circuit Court case number 16-1995-CF-

005328-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion

shall be provided to the clerk of the circuit court for treatment as the notice of appeal.

Fla. R. App. P. 9.141(c)(6)(D).

ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.